DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 and 8-20 are pending and under examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 8-9, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (“Tissue Engineered Bio-Blood-Vessels Constrtucted Using a Tissue Specific Bioink and 3D Coaxial Cell Printing Technique: A Novel Therapy for Ischemic Disease”), Advanced Functional Materials, 2017, ‘27, 17000798’, NPL, hereinafter Gao or Gao (NPL).
Regarding claims 1, 6, 8-9, and 19-20, Gao discloses a method of manufacturing a ‘cell spheroid’ using a three-dimensional printing method comprising: (a) preparing a bioink comprising endothelial progenitor cells (EPCs) (p. 1-2 ‘cell-laden biomaterials’; Fig. 1A), decellularized extracellular matrix (p. 3, Results at 2.1), and alginate both at a 2% concentration (“2V2A”), and (b) manufacturing a “cell spheroid” by printing the bioink using the three-dimensional printing in a micro-extrusion manner where there is cell to cell attachment (p. 5 at 2.3; p. 6, Fig. 4; Fig. 5B).
It is noted that the reference appears to prefer “3V2A” but recognizes that the performance gets worse at “4V2A” (where V=dECM and A=alginate) (see p. 3 at 2.1) and is “optimized using . . . a 2 % (w/v) ratio of alginate in hybrid bioink.” The disclosure of the 2% alginate: 2% vdECM (type of decellularized ECM) as outlined in this section would meet claims 1, 6, 8-9, and 19-20 as drafted since “equal to” is met with respect to the concentration of both claim elements. 
Furthermore, “cell spheroid” is not structurally limited in the claim currently, and the extrusion step is not limited until claim 2 (see below), and “micro-extrusion” would only seem to imply at the most, that the product diameter is in microns but may only require that the extrusion is through a nozzle of a small diameter which is met here. 
Regarding claim 5, Gao (NPL) discloses the subject matter of claim 1, and further discloses that the extrusion is at a pressure of 30 kPa (p. 6, “30 kPa pneumatic pressure”). 
Regarding claim 18, Gao (NPL) discloses the subject matter of claim 1, and further discloses the “cell spheroid” (extruded product) is a drug testing model (p. 3 at 2.2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (NPL) in view of Murphy et al. (US 2015/0037445), hereinafter Murphy.
Regarding claims 2 and 4, Gao (NPL) discloses the subject matter of claim 1, but does not explicitly disclose the manufacturing steps as listed in claims 2/4 for the production of a spheroid. 
However, Murphy discloses a similar process to that of the NPL reference above in that Murphy likewise discloses a bioink with cells, dECM, and alginate and that the manufacturing comprises: (a) inserting a nozzle into a gel material on a receiving surface (Murphy, par. 0112-0113, 0134, 0199-0201 – “receiving surface comprises a gel . . . “, 0249, 0251) comprising a gelling agent of the alginate (par. 0224 describes using a gelling agent with gels) and hydrogel (par. 0201, 0245-0246); (b) extruding the bioink by applying a pneumatic pressure (Murphy, par. 0124); and (c) pulling out the nozzle from the material on a receiving surface (Murphy, par. 0249). The limitations of claim 4 are read as an inherent in performing the steps of claim 2 in view of the above.  
Thus, Gao (NPL) discloses a “base” process including a mixing of the gelling agent with the bioink within the nozzle (Gao, p. 2, left column) and extruding it in a “core-shell” configuration (spheroid). Murphy discloses a substitutable alternative process to that of Gao in that Murphy likewise extrudes a bioink but places the gelling agent onto the surface so that when the nozzle deposits a droplet within the gelling agent, as in the claimed invention, it would likewise react with the gelling agent and form into the correct shape. One of ordinary skill in the art would have had a reasonable expectation of success in depositing the material using either mode – by using the apparatus that mixes the two materials within the nozzle, or by mixing the two materials at the deposition point as in Murphy above. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the mode of extrusion as disclosed by Murphy for the mode disclosed by Gao as to produce a similar type of product having two materials in a “core/shell” configuration. 
Regarding claim 3, Gao/Murphy discloses the subject matter of claim 1, and further discloses heating as to raise the viscosity of the bioink after mixing (Murphy, par. 0135-0137, 0235). 
Regarding claim 10, Gao (NPL) discloses a diameter of 500-1500 microns, overlapping with the claimed range. It has been held where the prior art discloses a range that overlaps or lies inside of the claimed range, a prima facie case of obviousness exists. Accordingly it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the diameter of the material is as claimed.
Additionally or alternatively, Murphy further discloses producing a spheroid of a diameter of 300-500 microns (300, 350, 400, 450, 500 as in par. 0131). It would have been obvious to one of ordinary skill in the art to have sized the product being produced in accordance with Murphy for similar reasons as set forth in claim 2 above. 
Regarding claim 17, Gao (NPL) discloses the subject matter of claim 16, but does not explicitly disclose the use of one of the types of stem cells as listed in claim 17.
Murphy discloses the subject matter of claim 1, and further discloses that the cells are mesenchymal stem cells or induced pluripotent stem cells (par. 0216-0217) as to produce cell spheroids as drug testing models (par. 0306 discusses using hydrocortisone). Gao (NPL) thus discloses a process involving certain types of cells, and Murphy demonstrates that a similar process involving the type of cells as in the claimed invention would work in a similar manner when extruded into a product with a polymer in accordance with the above as in claim 2. Accordingly, one of ordinary skill in the art would have found it obvious to have applied the cells of Murphy into the polymer of Gao (NPL) above as to produce a similar product containing a different type of cell material with a substitution of the cells used by Gao. 
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (NPL) in view of Murphy (US 2015/0037445) as applied to claim 1 above, and further in view of Ozbolat et al. (US 2016/0288414), hereinafter Ozbolat.
Regarding claim 11, Gao/Murphy discloses the subject matter of claim 1, and further disclsoes the diameter as in claim 10 above and the pulse time (Murphy, par. 0181) but does not explicitly disclose that the bioink is extruded using a 27G nozzle as is claimed, instead using a 15G/19G nozzle which is of a different size. 
However, Ozbolat discloses, as part of a similar process of extruding a bioink, the use of various gauge nozzles, including a 23G, 26G, and a 19G (Ozbolat, par. 0041, 0108 teaches 22G-28G, overlapping with the claimed value of 27G) and also teaches that this is a result-effective variable upon the diameter of the extruded product (Ozbolat, par. 0305). One of ordinary skill in the art would have found the techniques of Ozbolat suitable for use in the process of Gao/Murphy above as to produce a different-size diameter product by the extrusion with the gauge of the nozzle corresponding to the diameter of the nozzle.  
It has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the nozzle is sized as required in the claim as specified by Ozbolat in the process of Gao/Murphy above as to produce a slight difference in the size of the product being formed.   
Regarding claims 12-15, Gao/Murphy discloses the subject matter of claim 1, and further discloses printing spheroids continuously in circles (Murphy, par. 0130-0131) as to print 100 or more spheroids continuously as in claim 15, but does not explicitly disclose the production of concentric circles, or a spiral as in claims 12-13; or the “determining” steps that are read as being necessarily required in order to extrude the material in the correct locations in claim 14, but does show in par. 0285 that the system can be automated. 
However, Ozbolat discloses a similar method and system of 3D printing a bioink material as Murphy above and specifies that the patterns can be spiral or concentric circles as to produce a network of items within a matrix (Ozbolat, par. 0152). The steps in claim 14 are inherently or obviously required logically in order to produce the structure as designed as to put forth the spiral structure on the substrate as to determine the size of the corresponding size of the structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above from Ozbolat into the process of Gao/Murphy for the same reasons as set forth in claim 11 above. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The combination including the portion of claim 6 and claim 7 now recited in claim 1 was never analyzed together in the previous submission, since claims 6 and 7 both separately depended from claim 1 and the combination as amended was never previously claimed as a single combination in a single dependent claim. As such, this represents a shift in scope of the claimed subject matter and necessitated a new reference being applied to the claims. 
These limitations are considered met by the newly-discovered Gao reference. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742